Name: Commission Regulation (EC) No 1853/2002 of 17 October 2002 amending Regulation (EC) No 2305/95 establishing detailed rules for application in the pigmeat sector of the arrangements provided for in the free trade agreements between the Community, of the one part, and Estonia, Latvia and Lithuania, of the other part, and amending Regulation (EC) No 1117/2002 establishing the quantity of certain pigmeat products available for the fourth quarter of 2002 under the arrangements provided for by the free trade agreements between the Community, of the one part, and Latvia, Lithuania and Estonia, of the other part
 Type: Regulation
 Subject Matter: Europe;  international trade;  EU finance;  tariff policy;  animal product
 Date Published: nan

 Avis juridique important|32002R1853Commission Regulation (EC) No 1853/2002 of 17 October 2002 amending Regulation (EC) No 2305/95 establishing detailed rules for application in the pigmeat sector of the arrangements provided for in the free trade agreements between the Community, of the one part, and Estonia, Latvia and Lithuania, of the other part, and amending Regulation (EC) No 1117/2002 establishing the quantity of certain pigmeat products available for the fourth quarter of 2002 under the arrangements provided for by the free trade agreements between the Community, of the one part, and Latvia, Lithuania and Estonia, of the other part Official Journal L 280 , 18/10/2002 P. 0005 - 0006Commission Regulation (EC) No 1853/2002of 17 October 2002amending Regulation (EC) No 2305/95 establishing detailed rules for application in the pigmeat sector of the arrangements provided for in the free trade agreements between the Community, of the one part, and Estonia, Latvia and Lithuania, of the other part, and amending Regulation (EC) No 1117/2002 establishing the quantity of certain pigmeat products available for the fourth quarter of 2002 under the arrangements provided for by the free trade agreements between the Community, of the one part, and Latvia, Lithuania and Estonia, of the other partTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1151/2002 of 27 June 2002 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Estonia(1), and in particular Article 1(3) thereof,Whereas:(1) Commission Regulation (EC) No 2305/95(2), as last amended by Regulation (EC) No 1539/2002(3), lays down rules for the application in the pigmeat sector of the arrangements provided for in these Agreements. The latter amendment omitted in error a new group of products as provided for in Annex C(b) to Regulation (EC) No 1151/2002. Annex I, Part C to Regulation (EC) No 2305/95 should therefore be amended.(2) Commission Regulation (EC) No 1117/2002(4) determines the quantities, pursuant to Regulation (EC) No 2305/95, available for the period 1 October to 31 December 2002. It should be amended in line with the new group of products and related quantities as set out in Annex II to this Regulation.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1Annex I.C to Regulation (EC) No 2305/95 is replaced by Annex I to this Regulation.Article 2The Annex to Regulation (EC) No 1117/2002 is replaced by Annex II to this Regulation.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 1 shall apply from 1 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 October 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 170, 29.6.2002, p. 15.(2) OJ L 233, 30.9.1995, p. 45.(3) OJ L 233, 30.8.2002, p. 3.(4) OJ L 168, 27.6.2002, p. 38.ANNEX I"C. PRODUCTS ORIGINATING IN ESTONIAReduction of 100 % in Common Customs Tariff duty>TABLE>"ANNEX II"ANNEX>TABLE>"